UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-06103 Investors Cash Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:3/31 Date of reporting period: 6/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of June 30, 2010(Unaudited) Investors Cash Trust-Treasury Portfolio Principal Amount ($) Value ($) Government & Agency Obligations 29.9% US Treasury Obligations US Treasury Bills: 0.165% *, 8/26/2010 0.18% *, 7/1/2010 0.235% *, 7/15/2010 0.24% *, 9/16/2010 0.31% *, 8/26/2010 0.37% *, 7/15/2010 0.39% *, 9/23/2010 0.5% *, 7/29/2010 US Treasury Notes: 0.875%, 12/31/2010 0.875%, 2/28/2011 1.125%, 6/30/2011 1.25%, 11/30/2010 1.5%, 10/31/2010 2.375%, 8/31/2010 2.75%, 7/31/2010 3.875%, 9/15/2010 4.5%, 2/28/2011 Total Government & Agency Obligations (Cost $1,025,030,386) Repurchase Agreements 70.0% Barclays Capital, 0.01%, dated 6/30/2010, to be repurchased at $497,853,684 on 7/1/2010 (a) BNP Paribas, 0.01%, dated 6/30/2010, to be repurchased at $580,771,267 on 7/1/2010 (b) Citigroup Global Markets, Inc., 0.04%, dated 6/30/2010, to be repurchased at $300,000,333 on 7/1/2010 (c) Credit Suisse Securities (USA) LLC, 0.01%, dated 6/30/2010, to be repurchased at $250,000,069 on 7/1/2010 (d) JPMorgan Securities, Inc., 0.02%, dated 6/30/2010, to be repurchased at $467,058,151 on 7/1/2010 (e) The Goldman Sachs & Co., 0.005%, dated 6/30/2010, to be repurchased at $300,000,042 on 7/1/2010 (f) Total Repurchase Agreements (Cost $2,395,682,544) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,420,712,930) † Other Assets and Liabilities, Net Net Assets For information on the Portfolio's policies regarding the valuation of investments and other significant accounting policies, please refer to the Portfolio's most recent semi-annual or annual financial statements. * Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $3,420,712,930. (a) Collateralized by $495,993,reasury Note, 3.125%, maturing on 5/15/2019 with a value of $507,810,653. (b) Collateralized by $576,150,reasury Notes, with various coupon rates from 0.875-2.625%, with various maturities of 2/29/2012-8/31/2014 with a value of $592,386,551. (c) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) US Treasury Bill — 8/19/2010 US Treasury Inflation-Indexed Note 7/15/2013 Total Collateral Value (d) Collateralized by $578,245,reasury STRIPS, with various maturities of 5/15/2030-2/15/2036 with a value of $255,001,565. (e) Collateralized by $547,228,reasury STRIPS, with various maturities of 2/15/2012-11/15/2023 with a value of $476,399,357. (f) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) US Treasury Bond 2/15/2037 US Treasury Note 4/30/2012 Total Collateral Value STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Portfolio's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by a money market fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of June 30, 2010 in valuing the Portfolio's investments. Level 1 Level 2 Level 3 Total Assets Government & Agency Obligations(g) $
